260 Ga. 425 (1990)
396 S.E.2d 225
EMANUEL et al.
v.
THE STATE.
S90G0951.
Supreme Court of Georgia.
Decided September 27, 1990.
Jerome J. Froelich, Jr., Herbert Shafer, for appellants.
Lewis R. Slaton, District Attorney, Rebecca A. Keel, Joseph J. Drolet, Assistant District Attorneys, for appellee.
PER CURIAM.
We granted certiorari to the Court of Appeals in Emanuel v. State, 195 Ga. App. 302 (393 SE2d 74) (1990), upon this inquiry: "Whether [appellants'] motion for directed verdict on the issue of entrapment should have been granted."
*426 We believe that the proper disposition of Appeals is that urged in Judge Pope's dissent, joined by Judge Sognier. 195 Ga. App. at 305-7.
Accordingly, we adopt the dissent as the opinion of this court.
Judgment reversed. All the Justices concur, except Weltner, J., not participating.